Riccobono, J.
(dissenting). I dissent and would affirm
the court below in denying summary judgment to the plaintiff.
The plaintiff, Otis Elevator Co., pursuant to contract, serviced the elevator in defendant’s building. Plaintiff was to replace or repair equipment occasioned by “ordinary wear and tear” but not due to negligence or misuse, nor did it assume any liability for damage by fire.
A fire or electrical breakdown damaged the elevator. Plaintiff claimed the damage was caused by fire and, therefore, not within the purview of its contract. Defendant, thereupon, agreed to pay plaintiff $5,090.34, to repair said elevator. When the defendant sought to recover same from its insurance carrier, under its fire coverage, the claim was rejected on the ground, “the alleged loss was the result of an electrical breakdown with no ensuing fire”. Accordingly, the defendant refused to pay plaintiff.
Under these facts, a trial is warranted and summary judgment should be denied.
Concur: Hughes, J. P. and Tierney, J.; Riccobono, J., dissents in a separate memorandum.